DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 10/28/2022. Claims 5, 6, and 13-16 have been canceled. Claims 1-4 and 7-12 are pending in the present application of which claims 1 and 8 are independent. 

Continuity/priority Information  
The present Application 16794850, filed 02/19/2020 claims foreign priority to REPUBLIC OF KOREA Application 10-2019-0090720, filed 07/26/2019. 

Response to Arguments
Applicant's arguments, see Amendment/ Remarks filed on 10/28/2022, with respect to the rejection of Claims 1-4 and 7-12 under 35 U.S.C. 102(a)(1) as being anticipated by Ackaret et al. (U.S. Pub. No. 20150143054), have been fully considered but they are not persuasive, as set forth in the present office action. 
 During the interview conducted on October 05, 2022 with Applicant’s representative Leonard B. Taylor and the Examiner, the 112 and 102 rejections were discussed, especially the “read disturbance test operation” including a proposed amendment that better clarifies the Claims. No agreement was reached as to the patentability of the Claims, pending further search and examination.
Applicant argues that Ackaret fails to disclose when “a read disturbance test operation is terminated when a specific amount of time lapses” and “the resumed terminated read disturbance test operation acquires a number of errors by using the accumulated error bit information which has been temporarily stored and a number of errors obtained through the resumed terminated read disturbance test operation” as recited in independent claims 1 and 8.
Applicant further argues that in Ackaret, the predictive failure alert represents an alert sent to a system administrator or other administrative entity indicating that the memory page (224) that has generated a number of errors that exceeds a predetermined threshold is in need of servicing. That is Ackaret is silent regarding “a read disturbance test operation being terminated when a specific amount of time lapses” as claimed in claim 1 and similarly claimed in claim 8.
In response to Applicant arguments, Ackaret discloses Par. [0028] The example method of FIG. 2 also includes determining (214), by the page management module (202), whether the memory page (224) has been successfully retired. Determining (214) whether the memory page (224) has been successfully retired may be carried out, for example, by setting a timer representing a sufficient amount of time for retiring a memory page (224). After the timer has expired, the page management module (202) may subsequently monitor error codes generated by the memory system to determine whether errors continue to be generated for the memory page (224) that was retired. In such an example, when errors continue to be generated for the memory page (224) that was retired, the page management module (202) may assume that the memory page (224) was not successfully retired in view of the fact that a retired memory page (224) will not be accessed and therefore will not cause errors to be generated. In the example method of FIG. 2, when it is affirmatively (216) determined that the memory page (224) has been successfully retired, the method depicted in FIG. 2 will return to step 204.
Carly, in this case, the determining (214) step in Ackaret, whether the memory page (224) has been successfully retired may be carried out, for example, by setting a timer representing a sufficient amount of time for retiring a memory page (224), corresponds to the Claimed “resuming the terminated read disturbance test operation during an idle time or after temporarily storing the accumulated error bit information”.
Ackaret further discloses Par. [0028],  after the timer has expired, the page management module (202) may subsequently monitor error codes generated by the memory system to determine whether errors continue to be generated for the memory page (224) that was retired, which corresponds to the Claimed “wherein the resumed terminated read disturbance test operation acquires a number of errors within the accumulated error bit information and a number of errors obtained through the resumed terminated read disturbance test operation”.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, the limitation “by terminating a read disturbance test operation when a specific amount of time lapses, and by resuming the terminated read disturbance test operation during an idle time or after temporarily storing the accumulated error bit information” is indefinite. There is no clear timing sequence relationship between the   terminating and the resuming read disturbance, with respect to an idle time or after temporarily storing the error bit information. It is unclear how one of ordinary skill in the art  is able to determine when to resume the read disturbance test operation during an idle time in relation to terminating step.  

Claim - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackaret et al. (U.S. Pub. No. 20150143054) Pub. Date: May 21, 2015. 
Regarding independent Claims 1, and 8, Ackaret discloses methods, and apparatuses for managing faulty memory pages in a computing system, comprising:
a memory device having a plurality of pages to store data;
[0012] In the example of FIG. 1, RAM (168) may be embodied as a dual in-line memory module (`DIMM`) that includes a series of dynamic random-access memory integrated circuits. RAM (168) may be segmented into a plurality of pages (224, 226, 228). Each page (224, 226, 228) represents a fixed-length contiguous block of virtual memory that is supported by the underlying physical memory.
a controller (page management module (202), FIG. 1) for selecting error-prone pages each having a number of errors, which exceeds a threshold: 
[0013] Stored in RAM (168) is a page management module (202), a module of computer program instructions for managing faulty memory pages in a computing system. The page management module (202) of FIG. 1 may be configured to manage faulty memory pages in a computing system by tracking a number of errors associated with a memory page (224, 226, 228). Tracking the number of errors associated with a memory page (224, 226, 228) may be carried out through the use of an error count table (230) or other data structure.
[0030] The example method of FIG. 3, includes tracking (204) a number of errors associated with a memory page (224, 226, 228), determining (206) whether the number of errors associated with the memory page (224, 226, 228) exceeds a predetermined threshold,
ranking the error-prone pages based on the numbers of errors; [0031] In the example method of FIG. 3, receiving (302) an indication that an error has occurred at a particular memory page (224) may therefore include receiving a page number identifying the particular memory page (224), receiving an identification of a particular rank in a memory module that the particular memory page (224) corresponds to, and so on. See TABLE 1, Error Count Table. 2) a Short Term Errors` column that identifies the number of short term errors associated with a particular memory page, 3) a `Long Term Errors` column that identifies the number of long term errors associated with a particular memory page, corresponding to “ranking” based on numbers of errors.
accumulating the number of errors for each of the plurality of pages across all of the specific memory blocks;
[0024] The example method of FIG. 2 includes tracking (204), by the page management module (202), a number of errors associated with a memory page (224, 226, 228). [0026] The example method of FIG. 2 also includes determining (206), by the page management module (202), whether the number of errors associated with the memory page (224, 226, 228) exceeds a predetermined threshold.
a read disturbance test operation is terminated when a specific amount of time lapses, and  in view of 35 U.S.C. 112(b), second paragraph, as being indefinite.
Par. [0029] The example method of FIG. 2 also includes generating (220), by the page management module (202), a predictive failure alert. A predictive failure alert represents an alert sent to a system administrator or other administrative entity indicating that the memory page (224) that has generated a number of errors that exceeds a predetermined threshold is in need of servicing. In the example method of FIG. 2, generating (220) a predictive failure alert is carried out in response to determining that the memory page has not (218) been successfully retired.  

Regarding Claims 2, 3, 9, 10, Ackaret discloses acquiring the number of errors of each of the plurality of pages and an error management component suitable for performing the selecting and the ranking;
Tracking the number of errors associated with a memory page (224, 226, 228) may be carried out through the use of an error count table (230) or other data structure. In such an example, the error count table (230) may include entries for one more of the memory pages (224, 226, 228).
[0013] Stored in RAM (168) is a page management module (202), a module of computer program instructions for managing faulty memory pages in a computing system. The page management module (202) of FIG. 1 may be configured to manage faulty memory pages in a computing system by tracking a number of errors associated with a memory page (224, 226, 228).

Regarding Claim 4, 11, Ackaret discloses controller terminates an operation of the read disturbance test; The example method of FIG. 3 is similar to the example method of FIG. 2 as it also includes tracking (204) a number of errors associated with a memory page (224, 226, 228), determining (206) whether the number of errors associated with the memory page (224, 226, 228) exceeds a predetermined threshold, attempting (212) to retire the memory page, determining (214) whether the memory page has been successfully retired, and generating (220) a predictive failure alert.
 
Regarding Claims 7, 12, Ackaret discloses an ascending or descending order based on the accumulated numbers of the errors; See TABLE 1, Error Count Table. 2) a Short Term Errors` column that identifies the number of short term errors associated with a particular memory page, 3) a `Long Term Errors` column that identifies the number of long term errors associated with a particular memory page, corresponding to “ranking” ascending or descending.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: December 6, 2022
Final Rejection 20221206
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov